Citation Nr: 0724549	
Decision Date: 08/08/07    Archive Date: 08/20/07

DOCKET NO.  04-06 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for actinic keratosis 
of the nose with squamous cell carcinoma of the forehead, 
including as a result of exposure to herbicides.

2.  Entitlement to service connection for skin rash of 
bilateral lower extremities, including as a result of 
exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1953 to 
September 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina that denied the veteran's 
claims of entitlement to service connection for actinic 
keratosis of the nose with squamous cell carcinoma of the 
forehead and skin rash of the bilateral lower extremities.  
The veteran perfected a timely appeal of this determination 
to the Board.  The matter has subsequently been transferred 
to the RO in Buffalo, New York.

In September 2006, the Board remanded this matter for 
additional development and adjudication.  

The Board notes that the record indicates that the veteran 
has expressed an interest in pursuing claims related to 
diabetes mellitus and hearing loss.  These issues are 
referred to the RO for appropriate action. 


FINDINGS OF FACT

1.  The veteran served in Vietnam during the Vietnam era and 
was exposed to herbicides, including Agent Orange.

2.  The veteran is not shown to have a disease determined by 
VA to be associated with presumed exposure to Agent Orange in 
connection with service in the Republic of Vietnam during the 
Vietnam era.  

3.  The weight of the medical evidence is against a showing 
that the veteran has been diagnosed with a current disability 
marked by a skin rash of the lower extremities. 

4.  The evidence of record establishes that the veteran has 
been diagnosed with actinic keratosis of the nose with 
squamous cell carcinoma of the forehead which have not been 
found to be related to disease or injury in service, 
including his exposure to herbicides, such as Agent Orange.  


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service 
connection for a disability marked by a skin rash of the 
lower extremities are not met.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303 (2006).

2.  The veteran's actinic keratosis of the nose with squamous 
cell carcinoma of the forehead were not incurred in or 
aggravated by active service, nor may their incurrence during 
service be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

By way of a letter dated in October 2006, the veteran was 
furnished notice of the type of evidence needed in order to 
substantiate his claims for service connection, including 
notice that a disability rating and effective date will be 
assigned if service connection is awarded, as well as the 
type of evidence VA would assist him in obtaining.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  The veteran was also 
generally informed that he should send to VA evidence in his 
possession that pertains to the claims, and advised of the 
basic law and regulations governing the claims, the 
cumulative information and evidence previously provided to VA 
(or obtained by VA on the veteran's behalf), and provided the 
basis for the decisions regarding the claims.  In addition, 
the RO provided the veteran and his representative with 
adequate notice of the evidence, which was not of record, 
that was necessary to substantiate the veteran's claims, and 
also specifically informed the veteran of the cumulative 
information and evidence previously provided to VA, or 
obtained by VA on the veteran's behalf.

Here, the Board notes that VA provided adequate VCAA notice 
with respect to the veteran's claim after the initial 
decision in this case.  While the notice provided was not 
given prior to the first RO adjudication of the claim, the 
notice was provided by the RO prior to the February 2007 
supplemental statement of the case and prior to the 
certification of the veteran's case to the Board.  The Board 
also finds that the content of the notice fully complied with 
the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b), and observes that the veteran and his 
representative have had time to consider the content of the 
notice and respond with any additional evidence or 
information relevant to the claim.  Based on the above, the 
Board concludes that any defect in the timing of the VCAA 
notice is harmless error.  See generally, Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); see also Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  To decide 
the appeal on these facts would not be prejudicial error to 
the veteran.

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that the VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  
In particular, the information and evidence associated with 
the claims file consists of the veteran's service records, 
post-service medical treatment records, a VA examination, and 
statements submitted by the veteran and his representative in 
support of his claims.

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claims and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran in this case.  Accordingly, further 
development and further expending of VA's resources is not 
warranted.  See 38 U.S.C.A. § 5103A.

II.  Analysis

In this case, the veteran seeks service connection for 
actinic keratosis of the nose with squamous cell carcinoma of 
the forehead, and seeks service connection for skin rash of 
bilateral lower extremities, each claim to include as a 
result of exposure to herbicides.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

For certain chronic diseases, such as malignant tumors, a 
presumption of service connection arises if the disease is 
manifested to a degree of 10 percent within a year following 
discharge from service.  38 C.F.R. § 3.307, 3.309.   Further, 
service connection may be granted for disability proximately 
due to or the result of a service-connected disability and 
where aggravation of a nonservice-connected disorder is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is charged with 
the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

In addition, a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed to Agent 
Orange during that service.  38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.307.  And if a veteran was exposed to an herbicide agent 
during active military, naval, or air service, presumptive 
service connection for numerous diseases will be established 
even though there is no record of such disease during 
service.  Id.; 38 C.F.R. § 3.309(e).

After a careful review of the lay and medical evidence, the 
Board concludes that the weight of the evidence is against 
the veteran's claims.  

With respect to the veteran's claim for a rash of the lower 
extremities, the Board notes that the veteran was afforded a 
VA examination in connection with his claims dated in 
November 2006.  The examiner indicated that the veteran's 
claims file had been reviewed in connection with the 
examination and report.  The examiner noted the veteran's 
complaints of a rash involving the right anterior thigh and 
reviewed medical records related to this complaint.  The 
examiner noted that the veteran had been seen by a 
dermatologist and that the rash had subsided and not 
returned.  After examination, the examiner stated that there 
was no rash on the veteran's lower extremities.  

Based on the foregoing, service connection for a rash of the 
lower extremities must be denied.  The veteran has not been 
found to have a currently diagnosed condition.  And without a 
current diagnosis, a claim for entitlement to service 
connection for such condition cannot be sustained.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In this 
regard, the Board notes that, while the veteran may feel that 
he has a rash of the lower extremities due to his service, to 
include in-service exposure to Agent Orange, a lay person is 
not competent on his own to establish a medical diagnosis or 
show a medical etiology; such matters require medical 
expertise.  38 C.F.R. § 3.159(a)(1) (Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training or experience to offer medical 
diagnoses, statements or opinions); see also Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  

Next, the Board finds that the veteran's claims file contains 
medical information indicating that the veteran has been 
diagnosed with actinic keratosis of the nose with squamous 
cell carcinoma of the forehead.  Therefore, although the 
Board has reviewed the lay and medical evidence in detail, 
the Board will focus its discussion on evidence that concerns 
whether these disabilities are related to a disease or injury 
in service, to include exposure to Agent Orange.  See 
Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).   
 
In this case, the veteran does not contend, and the evidence 
does not establish, that the veteran had actinic keratosis of 
the nose with squamous cell carcinoma of the forehead in 
service or within one year of service.  Instead, the veteran 
contends that he was exposed to Agent Orange in service, and 
that this may have caused his cancer and skin condition. 

As noted above, a veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed to Agent 
Orange during that service.  38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.307.  And if a veteran was exposed to an herbicide agent 
during active military, naval, or air service, presumptive 
service connection for numerous diseases, will be established 
even though there is no record of such disease during 
service.  Id.; 38 C.F.R. § 3.309(e).  

The veteran in this case served in the Republic of Vietnam 
and may therefore be presumed to have been exposed to Agent 
Orange as a result of his service.  The Board, however, notes 
that the veteran's actinic keratosis of the nose with 
squamous cell carcinoma of the forehead are not among the 
diseases identified in 38 C.F.R. § 3.309 as associated with 
herbicide exposure.  A presumption of service connection for 
these conditions is therefore not available on this basis.

Additionally, there is also no evidence of a direct 
connection between the veteran's conditions and his service, 
to include Agent Orange exposure.  Here, the Board notes that 
the November 2006 VA examiner opined, after examining the 
veteran and his claims file in connection with the claim, 
that "[i]t is not as likely as not that the veteran's 
actinic keratosis  and skin cancer was caused by in-service 
exposure to herbicides." And none of the other medical 
records and treatment reports contained in the veteran's 
claims file draws a positive nexus between the veteran's 
diagnosed conditions and his service or his exposure to Agent 
Orange.  

Here, the Board notes that the record does contain an October 
2002 assessment of the veteran's skin cancer in which the 
physician states that, although there is no direct 
correlation between skin cancer and Agent Orange exposure, it 
is possible that exposure to Agent Orange may predispose the 
veteran to other causes of skin cancer.  The Board notes, 
however, that this assessment was contained in the veteran's 
claims file that was reviewed by the November 2006 VA 
examiner, who reached the conclusion that there was no causal 
relationship in this case.  See Winsett v. West, 11 Vet. 
App. 420 (1998), aff'd 217 F.3d 854 (Fed. Cir.1999) 
(unpublished decision), cert. denied 120 S.Ct. 1251 (2000) 
(it is not error for the Board to value one medical opinion 
over another, as long as a rational basis for doing so is 
given).  

The Board also notes that this assessment amounts to mere 
speculation.  And entitlement to service connection may not 
be based on speculation or remote possibility.  An 
unsupported opinion noting only that the veteran's condition 
"may" possibly be related to service or to Agent Orange 
exposure is insufficient to form a basis for a grant of 
service connection.  38 C.F.R. § 3.102 (2003).  See, e.g., 
Morris v. West, 13 Vet. App. 94, 97 (1999) (diagnosis that 
appellant was "possibly" suffering from schizophrenia deemed 
speculative); Bloom v. West, 12 Vet. App. 185, 186-87 (1999) 
(treating physician's opinion that veteran's time as a 
prisoner of war "could" have precipitated the initial 
development of his lung condition found too speculative to 
provide medical nexus evidence to well ground cause of death 
claim); Winsett v. West, 11 Vet. App. 420, 424 (1998) 
(physician's opinion in cause of death case that list of 
conditions submitted by appellant might be related to 
exposure to Agent Orange found speculative when physician 
also indicated that "it is just as likely that they could 
have another cause"), aff'd 217 F.3d 854 (Fed. Cir. 1999), 
cert. denied, 528 U.S. 1193 (2000); Bostain v. West, 11 Vet. 
App. 124, 127-28 (1998) (private physician's opinion that 
veteran's preexisting service-related condition may have 
contributed to his ultimate demise too speculative, standing 
alone, to be deemed new and material evidence to reopen cause 
of death claim).

Based on the foregoing, the Board finds that the evidence is 
against a finding that the veteran's actinic keratosis of the 
nose with squamous cell carcinoma of the forehead were caused 
by his military service, to include exposure to Agent Orange.  
Service connection will be granted to a veteran who develops 
cancer in service or within one year of service.  38 C.F.R. § 
3.303, 3.307, 3.309.  Here, the evidence does not show that 
the veteran was found to have actinic keratosis of the nose 
with squamous cell carcinoma of the forehead in service or 
within one year after service.  And the veteran's medical 
records do not contain medical information linking his 
current conditions directly to his service or his exposure to 
Agent Orange.  

In reaching these determinations, the Board does not wish in 
any way to diminish the veteran's honored service.  The 
Board, however, is precluded from reaching its own 
unsubstantiated medical conclusions, and is instead bound on 
these matters by the medical evidence of record.  See Jones 
v. Principi, 16 Vet. App. 219, 225 (2002), citing Smith v. 
Brown, 8 Vet. App. 546, 553 (1996) (en banc); in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).

In the absence of competent medical evidence to support the 
claims, the veteran's claims for service connection in this 
case must be denied. 


ORDER

1.  Service connection for a skin rash of the lower 
extremities is denied.

2.  Service connection for actinic keratosis of the nose with 
squamous cell carcinoma of the forehead is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


